Lee Ann Marie s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                           May 15, 2014

                                       No. 04-14-00014-CV

                                Sherman Patrick Wayne MILLER,
                                           Appellant

                                                 v.

                                     Lee Ann Marie MILLER,
                                            Appellee

                 From the 79th Judicial District Court, Jim Wells County, Texas
                               Trial Court No. 12-12-51753-CV
                        Honorable Richard C. Terrell, Judge Presiding


                                          ORDER
        The reporter’s record in this appeal was due on April 2, 2014, but was not filed. On April
4, 2014, this court notified Sonia G. Trevino by letter that she is the court reporter responsible for
timely filing the reporter’s record, and the record had not been filed. Our notice required Ms.
Trevino to file the record no later than May 5, 2014, unless appellant had failed to pay or make
arrangements to pay the fee for preparing the record and is not entitled to the record without
paying the fee, in which case Ms. Trevino was required to file a notice so advising the court no
later than April 14, 2014. We received no response to our letter.

        Accordingly, we ORDER SONIA G. TREVINO to file the reporter’s record in this
court on or before June 16, 2014. Ms. Trevino is advised that if the record is not received by
this date, we may order her to appear and show cause why she should not be held in contempt.
Ms. Trevino is further advised that no extensions of time will be granted absent extraordinary
circumstances.

         We further order the clerk of this court to serve this order on Sonia G. Trevino by
certified mail, return receipt requested, and by first class United States mail. Because “[t]he trial
and appellate courts are jointly responsible for ensuring that the appellate record is timely filed,”
see TEX .R. APP. P. 35.3(c), we also order the clerk of this court to serve a copy of this order on
the trial court.
                                              _________________________________
                                              Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court